Citation Nr: 0812024	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-29 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant's request for waiver of an overpayment 
of Title 38, Chapter 30 educational assistance benefits, in 
the amount of $2,408.54, was timely.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The appellant entered active duty in the United States Air 
Force in January 1996.  She is still on active duty.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 decision by the Committee 
on Waivers and Compromises of the Debt Management Center at 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The appellant requested a Board hearing at the RO in her 
August 2004 substantive appeal (VA Form 9).  The requested 
hearing was scheduled in December 2007.  Without explanation, 
the appellant failed to report for the hearing. She has not 
since requested a rescheduling.  Accordingly, the Board will 
proceed as if the hearing request had been withdrawn. See 38 
C.F.R. § 20.704(d) (2007).

Clarification of issue on appeal

Based on an initial review of school records in August 2002, 
the RO terminated educational assistance benefits on May 6, 
2000, thereby creating an overpayment in the amount of 
$6,377.79.  In May 2004 the RO reduced the overpayment amount 
to $2,408.54 based on the submission of additional school 
attendance records. 


FINDINGS OF FACT

1.  An overpayment of non service-connected pension benefits 
in the original amount of $6,377.79 was created in August 
2002.  This amount was reduced to $2,408.54 in May 2004. 

2.  Notice of the indebtedness was sent to the appellant at 
her address of record in October 2002.

3.  The appellant filed a request for waiver of the 
overpayment in February 2004, in excess of 180 days after 
notice of the indebtedness was sent to her. 


CONCLUSION OF LAW

The appellant did not timely request a waiver of recovery of 
overpayment of Chapter 30, educational assistance benefits.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will then 
analyze the relevant facts pertaining to the appellant's 
appeal in light of the controlling laws and regulations.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence.  See Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)] and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. § 3.159]. 

Under the provisions of the VCAA and its implementing 
regulations, on receipt of a claim for benefits VA will 
notify the claimant of the evidence that is necessary to 
substantiate the claim.  VA will also make reasonable efforts 
to help the claimant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.



However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different chapter (i.e., Chapter 51).  

In addition, the disposition of this case is based on the 
operation of law.  The Court has held that the VCAA has no 
effect on an appeal where the law is dispositive of the 
matter.  See Manning v. Principi, 16 Vet. App. 534 (2002).

Therefore, the VCAA (and, it follows, its implementing 
regulations) is not for application in this matter.  In any 
event, it appears that all evidence pertinent to this case 
has been obtained.  The appellant has not indicated the 
existence of any other evidence that is relevant to her 
appeal.  

The Board additionally observes, that general due process 
considerations have been complied with in this case.  See 38 
C.F.R. § 3.103 (2007).  The VA promptly sent the appellant a 
notice letter in October 2002 which notified her of the 
existence of the debt and her remedies, to include that she 
may dispute the debt's existence or the amount of debt, as 
well as request a waiver of it, and any consequences 
resulting from lack of payment.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. §§ 1.911(b),(c),(d), 1.963(b)(2) (2007).  

The appellant has been ably represented by her service 
organization.  As was discussed in the Introduction, she 
failed to report for a personal hearing which was scheduled 
at her request.
 
Pertinent law and regulations

A request for waiver of an indebtedness (other than for loan 
guaranty, not at issue here) shall only be considered if made 
within 180 days following the date of a notice of 
indebtedness to the debtor.  See 38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(b)(2) (2007).

The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in receipt of the notification of indebtedness beyond 
the time customarily required for mailing.  If the delay in 
the receipt of the notice of indebtedness is substantiated, 
the 180-day period is computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
See 38 C.F.R. § 1.963(b)(2).

Notification of the existence of a debt is deemed sufficient 
when sent by ordinary mail directed to the debtor's last 
known address and not returned as undeliverable by postal 
authorities.  See 38 C.F.R. § 1.911(e) (2007).

Moreover, in connection with the mailing of correspondence 
and the presumption of regularity in the administrative 
process, the Court has held that VA may rely on the "last 
known address" shown of record, see Thompson v. Brown 
(Charles), 8 Vet. App. 169, 175 (1995), and that the burden 
is on the appellant to keep VA apprised of his or her 
whereabouts; if he or she does not do so, there is no burden 
on the part of the VA to "turn up heaven and earth to find 
[the appellant]," see Hyson v. Brown, 5 Vet. App. 262 
(1993). 

Factual background

The Board believes that a recapitulation of the facts will 
aid in an understanding of its decision.  

In April 2000, the appellant filed an application for VA 
educational benefits under the Montgomery GI Bill with the 
intent of becoming a licensed hairdresser.  Her request was 
approved and she was certified for full time instruction for 
the period of May 2, 2000 through April 29, 2001.  

In August 2002 the RO conducted a routine compliance survey 
of the appellant's school records and determined that she had 
not complied with the approved schedule of training.  
Specifically, that the appellant failed to maintain the 
approved training schedule of 30 hours per week beginning on 
May 6, 2000.  As a result, the RO stopped payments as of this 
date and an overpayment in the amount of $6,377.79 was 
created. (As was indicated in the Introduction, the debt was 
later reduced to $2,408.54.)

The RO mailed the appellant a notice letter which described 
the existence of the debt and her rights and remedies on 
October 1, 2002.  The letter specifically informed the 
appellant that "A waiver must be requested within 180 days 
from the date of this letter."  [Emphasis as in the original 
letter.]  The letter was addressed to appellant's last known 
address of record, in Anchorage, Alaska, and was not returned 
as undeliverable.  

In January 2004, the appellant submitted a financial status 
report and requested a waiver of the debt.  Her address was 
in Alabama.

In March 2004 the RO denied the appellant's waiver request as 
untimely.  Specifically, the RO stated that the appellant was 
notified of the of the existence of the debt on October 1, 
2002 and her waiver request was received on February 4, 2004, 
outside the 180 day time limit.  The appellant has perfected 
an appeal as to that decision. 

Analysis

As an initial matter, the Board notes that the file copy of 
the letter the RO sent to the appellant informing her of the 
existence of the debt and the need to submit a waiver is not 
dated.  According to the statement of the case, the letter 
was mailed on August 6, 2002; however, a March 2004 letter 
from the RO indicated it was mailed on October 1, 2002.  

An internal VA communication dated August 6, 2002 indicates 
that "appropriate action" was to be taken concerning a 
"discrepancy" involving the appellant's attendance at 
beauty school.   It therefore appears that the letter was in 
fact mailed to the appellant on that date or shortly 
thereafter.   The Board finds that the date of the letter was 
October 1, 2002. 

For her part, the appellant indicated in January 2004 that 
she had "recently" received the letter, evidently in the 
latter part of 2003.  Assuming that the appellant was 
provided appropriate notice of the overpayment and of the 180 
day filing period by letter from the VA dated October 1, 
2002, the 180 day period would have expired on March 31, 
2003.  See 38 C.F.R. § 20.305(b) (2007).  The appellant's 
request for waiver of recovery of the overpayment at issue 
was not received until February 4, 2004, which is over 180 
days later.  Under the law, this constitutes an untimely 
filing of her waiver application.  See 38 U.S.C.A. § 5302(a) 
(West 2002).

The appellant does not dispute that she mailed her waiver for 
overpayment more than 180 days after notice of the 
overpayment was sent to her address of record by the RO.  She 
also does not dispute that she did not keep the VA apprised 
of her current address.  She does not contend that a mistake 
was made by VA in the mailing of the notice letter to her 
address of record at the time the letter was sent.  

In essence, the appellant has acknowledged that she did not 
inform VA of her change of address when she was transferred 
from Alaska to Alabama.  In regards to the appellant's 
argument that she did not keep the VA apprised of her current 
address because she had completed her course and has no other 
dealings with VA, and therefore saw no need to notify VA of 
her transfer, the law on this point is clear.  Correspondence 
mailed to the debtor's last known address is deemed 
sufficient.  The Court has held that VA may rely on the "last 
known address" shown of record, see Thompson v. Brown, 8 Vet. 
App. 169, 175 (1995).  

The Board further notes that the burden is on the appellant 
to keep VA apprised of his or her whereabouts; if he or she 
does not do so, there is no burden on the part of the VA to 
"turn up heaven and earth to find [the appellant]".  See 
Hyson v. Brown, 
5 Vet. App. 262 (1993).  Although the appellant thought that 
her dealings with VA were completed, it turned out that such 
was not the case. 

Under 38 C.F.R. § 1.963(b)(2), the 180 day time period to 
file a waiver may be extended if the debtor can demonstrate 
that the delay in filing is due to circumstances beyond the 
debtor's control.  Such circumstances have not been 
demonstrated in this case.  While the evidence of record 
indicates that the appellant was transferred to another 
military base in another state after completing her course, 
her transfer was authorized in May 2002 and she did not 
arrive at her next station until July 2002.  There is no 
indication of any emergency situation.  The appellant had 
ample notice of the upcoming transfer and had more than 
enough time to contact VA and provide a corrected address.  

The appellant has not contended that her filing date should 
have been tolled due to mental illness. See Barrett v. 
Principi, 363 F.3d 1316 (Fed. Cir. 2004) [holding that 
equitable tolling should be applied if a claimant's mental 
incompetence "rendered him incapable of 'rational thought or 
deliberate decision making,' or 'incapable of handling his 
own affairs or unable to function in society'"].  Nor does 
the appellant contend that she was misled or induced by VA 
into allowing the filing deadline to pass.  See Bailey v. 
West, 160 F.3d 1360, 1365 (Fed. Cir 1998). 

Further, there is no evidence of any correspondence that 
could be constructed as a request for waiver until the 
appellant's February 2004 waiver was received by the RO.  Nor 
does the appellant allege that an earlier request exists.  

Based on the above analysis, the Board concludes that the 
appellant's letter requesting a waiver of the indebtedness at 
issue was not timely filed. 

Accordingly, as the appellant's request for waiver of an 
overpayment of educational assistance benefits was not timely 
filed, her claim must be denied as a matter of law. 



ORDER

The appellant's request for waiver of overpayment of 
educational assistance benefits was not timely filed.  The 
benefit sought on appeal is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


